FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUANGFU LIU,                                     No. 08-71088

               Petitioner,                       Agency No. A096-339-712

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Guangfu Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to remand and

dismissing his appeal from an immigration judge’s order denying his motion to

reopen removal proceedings conducted in absentia. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to remand

or reopen, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005), and review

de novo due process claims, see Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Liu’s motion to remand

based on ineffective assistance of counsel. Because Liu did not demonstrate

insufficient notice of his hearing, he did not establish that former counsel’s actions

“may have affected the outcome” of his proceedings. See 8 C.F.R.

§ 1003.23(b)(4)(ii); Mohammed, 400 F.3d at 793-94 (to prevail on an ineffective

assistance claim, a petitioner must demonstrate that “the performance of counsel

was so inadequate that it may have affected the outcome of the proceedings”)

(internal citation omitted)).

      In addition, the agency did not abuse its discretion in denying Liu’s second

motion to reopen as number-barred. See 8 C.F.R. § 1003.2(c)(2).

      In light of our disposition, we need not reach Liu’s remaining due process

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71088